I concur in the judgment and in the opinion of Mr. Justice Henshaw. I desire to say, however, that I am not at all convinced, personally, *Page 651 
that the action is anything other than an action at law for money had and received; and, as such, it could not be sustained. But nearly all the other members of the court have arrived at the conclusion that it may be treated as an equitable action, and it is quite apparent that some disposition must be made of the case upon that theory. I have concluded, therefore, to yield to the opinion of my associates on this point, as it is a pretty close one; and as there are differences, even on the theory of an equitable action, as to the proper disposition of the case, and as, upon that theory, I think that the views of Mr. Justice Henshaw are correct, I concur in his opinion.